Exhibit 10.1


 ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT (the “Agreement”), made and entered into as of
this 29th day of May, 2009, by and between ERF Wireless, Inc., a Nevada
corporation (“Parent”), and ERF Wireless Bundled Services, Inc., a Texas
corporation and wholly-owned subsidiary of Parent, (“Subsidiary”) (Parent and
Subsidiary hereinafter collectively referred to and jointly and severally liable
as “Buyer”), and Frontier Internet, LLC, a Texas limited liability company
headquartered in Granbury, Texas (“Seller”).
 
W I T N E S S E T H:
 
WHEREAS, Seller presently operates a business engaged in providing a
comprehensive full range of internet services including internet access,
dial-in, ISDN, wireless, and networking solutions to commercial businesses and
residential customers (the “Business”); and
 
WHEREAS, Seller desires to sell substantially all of the assets and contracts of
the Business to Buyer, and Buyer desires to purchase such assets and contracts
from Seller, on the terms and subject to the conditions set forth herein.
 
NOW, THEREFORE, Buyer and Seller, in consideration of the mutual promises
hereinafter set forth, do hereby promise, and agree as follows:
 
ARTICLE ONE: ASSETS TO BE PURCHASED
 
1.1  
Purchased Assets.  Upon the terms and subject to the conditions set forth in
this Agreement, Seller hereby agrees to sell to Subsidiary and Subsidiary hereby
agrees to purchase from Seller, at the Closing, all of Seller's right, title,
and interest in substantially all of the assets associated with the Business,
including the following (collectively, the “Purchased Assets”):



The assets being acquired include the rights, title, and interest in
substantially all of the assets associated with the Business, including:
 
a.  
all (i) wireless network infrastructure equipment, including subscriber units,
access nodes, backhaul links, towers, radios, antennas, switches, routers and
servers with related software, (ii) all vehicles and trailers, (iii) all
transferable equipment and software, (iv) all inventory, goods, and
documents,  (v) all documents, files and records containing technical support,
including all additions, accessions and substitutions thereto, and all other
information, and (vi) all cash in bank accounts and accounts receivable of
Seller, pertaining to the operation of the Business that are in Seller’s
possession or control; (collectively, the “Assigned Tangible Property”);

 
b.  
all rights to equipment, tower and facilities space leases, including real
property leases, related to the Business (“Assigned Leases”);

 
c.  
all transferable customer and contractual rights held by the Seller related to
the Business, including (i) all ISP Subscriber Agreements, (ii) all Design
Agreements, (iii) all Equipment Purchase Agreements, (iv) all Internet Access
and Monitoring and Maintenance Agreements with customers with fixed wireless
broadband, (v) all other work in progress and (vi) all other contracts and
agreements, (collectively, the “Assigned Contracts”);

 
d.  
all general intangibles related to the Business, including (i) trademarks, trade
names and symbols used in connection with Frontier Internet, LLC and (ii) all
internet address space registered with the American Registry for Internet
Numbers, (“ARIN”) by Frontier Internet, LLC and its internet suppliers that is
transferable according to the rules, regulations or procedures promulgated by
ARIN (collectively, the “Assigned Intangible Property”);

 
e.  
all legally assignable government permits, licenses and certifications related
to the Business (“Governmental Permits”).

 

 
1

--------------------------------------------------------------------------------


 
Seller will provide to Buyer copies of the following books, records, manuals and
other materials in any tangible form to the extent such books, records, manuals
and other materials relate to the Business and/or the Purchased Assets: (i)
records relating to customers that are parties to any contracts, (ii) records
relating to vendors, and (iii) all other books, records, files, correspondence,
documents and information owned by Seller relating to the Business that are
currently in the possession of the employees of the Seller, however maintained
or stored (collectively, the “Records”), it being understood that the Seller may
delete confidential information that does not relate to the Purchased Assets or
the Business.
 
1.2  
Excluded Assets.  The Purchased Assets shall not include the following (herein
referred to as the “Excluded Assets”):

 
 
a.
all corporate minute books, stock transfer books and other documents relating to
the organization, maintenance and existence of Seller as a limited liability
company;

 
 
b.
all rights of Seller pursuant to this Agreement, including the consideration
paid to Seller pursuant to this Agreement;

 
 
c.
all originals of personnel records and other records that Seller is required by
applicable law to retain in its possession;

 
d. 
all tax refunds which are due to Seller;

 
 
e.
all membership interests in Seller; and

 
f. 
any other item specifically listed in Schedule 1.2.

 
1.3  Purchase Price; Payment of Purchase Price.  In addition to the Assumed
Liabilities described below, the aggregate consideration for the Purchased
Assets (the “Purchase Price”) shall be the amount equal to $1,350,000. The
Purchase Price shall be subject to adjustment as set forth in Section 1.7 below.
 
1.4  Payment Terms.  The Purchase Price shall be payable by Buyer to Seller on
the Closing Date as follows:
 
a.  
$150,000 in cash, by wire transfer of immediately available funds, to the
account designated by Seller (the “Cash Amount”);

 
b.  
$369,010 payable by a Secured Convertible Promissory Note in the form attached
hereto as Exhibit 1.4(b) (the “Promissory Note”);

 
c.  
Approximately $29,817.93 to be paid by the assumption of the following
liabilities: (i) the Erving Leasing obligation totaling $1,414.13 at May 14,
2009 (the “Erving Obligation”), (ii) Delage Landen note payable totaling
$13,852.58 at May 14, 2009 (the “Delage Landen Obligation”), and (iii) Toyota
Motor Credit obligations totaling $14,551.22 at May 14, 2009 (collectively, the
“Toyota Obligations”) (the Toyota Obligations, the Erving Obligation and the
Delage Landen Obligation are sometimes referred to herein as the “Assigned
Obligations”); provided, however, that in the event creditors of any of the
Assigned Obligations do not agree to the assignment and assumption of such
Assigned Obligations by Buyer (the “Restricted Obligations”), Buyer and Seller
agree to enter into a mutually agreed upon side letter, whereby Buyer agrees to
pay to Seller in cash, an amount equal to the value of the aggregate monthly
payments of such Restricted Obligations until they have been paid in full; and

 
d.  
$801,172.07 to be paid by issuance of Rule 144 Restricted Stock valued on the
basis of the average closing price for Parent’s Common Stock (hereinafter
defined) as quoted on the OTC Bulletin Board Market (“OBB”) for the ten (10)
trading days immediately prior to Closing. In the event that all of the shares
of Rule 144 Restricted Stock that are issued to Seller are sold in open market
transactions and the aggregate value of such sales totals less than $799,948,
Buyer agrees to make up for this shortfall in the value of the Rule 144
Restricted Stock issued to Seller by issuing Freely Tradable Common Stock to
Seller within five business days following Seller’s written notice with
documentation evidencing such shortfall to the Buyer, unless this shortfall
guarantee (the “Shortfall Guarantee”) expires according the following
provisions.  The Shortfall Guarantee shall expire on the earliest to occur of:
(i) following the expiration of the six (6) month holding period for Rule 144
Restricted Stock, the sale of the Rule 144 Restricted Stock by Seller for an
aggregate value of $799,948, (ii) following the expiration of the six (6) month
holding period for Rule 144 Restricted Stock, the aggregate market value of the
sold and unsold Rule 144 Restricted Shares reaches $850,000, or (iii) eighteen
(18) months following the Closing.



For purposes of this Agreement, “Rule 144 Restricted Stock” shall mean shares of
the common stock, par value $.001, of Parent (the “Common Stock”) the issuance
of which to Seller has not been registered under the Securities Act of 1933, as
amended (the “Securities Act”) and that are considered “restricted securities”
as defined in Section 144 of the Securities Act.
 
For purposes of this Agreement, “Freely Tradable Common Stock” shall refer to
Common Stock of Parent the issuance of which to Seller has been registered under
the Securities Act, and that has not subject to any contractual, regulatory or
other legal restrictions on transfer, is free and clear of all liens and
encumbrances, and is freely tradable to members of the general public.
 
2

--------------------------------------------------------------------------------


 
1.5 Assumed Liabilities; No Other Assumption of Liabilities.  As partial
consideration for the Purchased Assets, Buyer shall assume and agree to pay,
perform and discharge the following liabilities and obligations of Seller (the
“Assumed Liabilities”):
 
a.  
any liability arising after the Closing in connection with the operation, use,
or performance of any of the Purchased Assets by the Buyer;

 
b.  
the Erving Obligation;

 
c.  
the Delage Landen Obligation;

 
d.  
the Toyota Obligations; and

 
e.  
all outstanding accounts payable, if any, that remain unpaid by Seller, as of
Closing, subject to the adjustments set forth in Section 1.7.



The Assumed Liabilities shall expressly exclude (i) any accrued payroll and
payroll taxes, (ii) any unpaid obligations of Seller to 1st Tel, (iii) all
vendor obligations arising prior to November 1, 2007, (iv) any accounts payable
obligations for goods and services delivered or rendered prior to the Closing
Date that are not covered by cash and accounts receivable for service periods
prior to the Closing Date, (v) any liabilities or obligations related to the
Assigned Leases or Assigned Contracts that arise from breach of contract,
default or other such tortious claim occurring prior to Closing, (collectively,
the “Specified Retained Liabilities”).  The Specified Retained Liabilities shall
either be retained by Seller after Closing or fully paid by Seller prior to
Closing.
 
Except for the Assumed Liabilities, Buyer shall not assume or be obligated
under, or become liable for, any debt, liability, contract or obligation
whatsoever of Seller or the Business, and Seller shall be responsible for the
payment or performance and full discharge of all debts, liabilities, contracts
and obligations whatsoever of Seller, including those related to the Business,
that arise prior to the Closing and the Specified Retained Liabilities.  In
particular (and by way only of example and not by way of limitation), Seller
shall be and remain solely responsible for, and shall timely pay or perform and
discharge, all debts, liabilities, contracts and obligations with respect to the
Business other than the Assumed Liabilities, including (i) the Specified
Retained Liabilities, (ii) any tax liability or obligation arising in connection
with transactions occurring prior to the Closing, but excluding any sales, use,
transfer or other tax obligation arising out of or in connection with the
transactions contemplated by this Agreement or the performance, use or operation
of the Purchased Assets by Buyer, which Buyer hereby agrees to be responsible
for; (iii) any liability or obligation to Seller's employees for salaries and
wages, whether relating to the termination of their employment or otherwise,
arising prior to and including the Closing; and (iv) any legal claim or any
other liability or obligation whatsoever incurred by Seller relating to the
Business for periods or occurrences prior to and including the Closing Date.
 
1.6  Allocation of Purchase Price.  The Purchase Price shall be allocated for
federal income tax purposes in accordance with Schedule 1.6.  After the Closing,
the parties shall make consistent use of the allocation specified on
Schedule 1.6 for all federal income tax purposes and in all filings,
declarations and reports with the Internal Revenue Service (the “IRS”) in
respect thereof, including the reports required to be filed under Section 1060
of the Internal Revenue Code, as amended (the “Code”).  Each of the parties will
file all tax returns and information reports, including the IRS Form 8594 and
any disclosures that are required under Section 1060 of the Code, in a manner
consistent with the allocation specified in Schedule 1.6.  In any Proceeding
(hereinafter defined) related to the determination of any tax, neither Buyer nor
Seller shall contend or represent that such allocation is not a correct
allocation.
 
 
3

--------------------------------------------------------------------------------


 
1.7  Adjustments to Purchase Price.  The Purchase Price shall be subject to the
following additional credits and adjustments (either as additions or reductions
to the Purchase Price, as the case may be), which shall be reflected in a
closing statement to be agreed upon and to be executed and delivered by Buyer
and Seller at Closing: (a) cash plus accounts receivable plus any prepaid
expenses (including but not limited to taxes and other similar expenses directly
related to the Purchased Assets and Assumed Liabilities which shall be prorated
at Closing) less (b) any accounts receivable collected and not set aside in
Seller’s bank account(s) for any services to be performed post-Closing that have
been prepaid prior to Closing and (c) trade accounts payable and credit card
obligations for Business expenses paid by Buyer on behalf of Seller for
obligations and services rendered prior to the Closing.  Notwithstanding the
above provision, Seller agrees to track and set aside in the Seller’s bank
account(s) those funds received prior to Closing for services to be performed
post-Closing. The amount of the adjustment described in this Section 1.7 shall
be identified as Purchase Price Adjustment (“PPA”).  At the end of the ninety
(90) day period immediately following Closing, Buyer and Seller shall review the
PPA and revise it as follows:
 
i.  
Reduce or increase the PPA, as the case may be, by an amount equal to any
customer accounts receivable purchased at Closing that are deemed uncollectible
or understated; and

 
ii.  
Decrease or increase the PPA, as the case may be, by an amount equal to any
increase in the accounts payable assumed by Buyer at Closing which resulted from
such accounts payable having been understated-yet-due by Seller as of the
Closing date, or overstated.



Upon mutual agreement by the parties of the revision to the PPA, Buyer shall
execute and deliver a post-closing statement reflecting such revision to the PPA
(the “Post-Closing Statement”) to the Seller.  If  after thirty (30) days, the
parties are unable to reach an agreement as to how to revise the PPA, the
parties will refer the matter to a certified public accounting firm that has not
previously done work for Buyer or Seller (the “Independent Accountant”) as
mutually agreed upon by the parties.  The Independent Accountant will resolve
the disputed matter in a manner consistent with this Section 1.7, and the
determination of the Independent Accountant regarding such disputed matter will
be final, binding and conclusive on the Buyer and the Seller.  Upon final
determination of the matter by the Independent Accountant, the Post-Closing
Statement will be executed and delivered by the Buyer and the Seller.  The fees
and expenses of the Independent Accountant will be paid one-half by the Buyer
and one-half by the Seller.  Upon execution and delivery of the Post-Closing
Statement by Buyer and Seller, the amount of the Rule 144 Restricted Stock
issuable to Seller as described in Section 1.4 shall be increased or decreased,
as applicable, to reflect such revisions to the PPA.  The price of the Rule 144
Restricted Stock to be added to or subtracted from the Purchase Price shall be
valued on the basis of the average closing price for Parent’s Common Stock as
quoted on the OBB for the ten (10) trading days immediately prior to the
execution and delivery of the Post-Closing Statement
 
ARTICLE TWO: CLOSING
 
2.1  Time and Place of Closing; Closing Deliveries. The closing of the purchase
and sale contemplated herein (the “Closing”) shall take place at 11:00 a.m., on
May 29, 2009 at the offices of Parent, located in League City, Texas. The date
of Closing is hereinafter referred to as the “Closing Date.”
 
At the Closing, Buyer shall deliver to Seller according to Seller’s
instructions:
 
a.  
the Cash Amount by wire transfer or certified bank check;

 
b.  
certificates representing a number of shares of Rule 144 Restricted Stock of the
Parent, as determined in accordance with Section 1.4 (the “Stock Certificates”),
or evidence satisfactory to Seller that Buyer has instructed its transfer agent
to prepare and deliver such Stock Certificates and that such Stock Certificates
will be delivered to Seller no later than five (5) days following Closing;

 
c.  
the executed Promissory Note; ;

 
d.  
the executed Security Agreement, the form of which is attached hereto as
Exhibit 2.1(d) (the “Security Agreement”); and

 
e.  
the documents, certificates, agreements and instruments described below in
Section 2.3.

 
 
4

--------------------------------------------------------------------------------


 
2.2  Conditions Precedent to Buyer's Obligation. The obligation of Buyer to
consummate the transactions contemplated herein is subject to the satisfaction
(or, in Buyer's sole discretion, written waiver thereof) of the following
conditions as of the Closing:
 
 
a.
The representations and warranties of Seller made in this Agreement shall be
true and correct in all material respects at Closing;

 
 
b.
No demand, action, suit, audit, investigation, review, claim or other legal or
administrative proceeding (collectively, a “Proceeding”) by any nation or
government, any state or other political subdivision thereof, including any
governmental agency, department, commission, or instrumentality of the United
States, any State of the United States or any political subdivision thereof or,
any self-regulatory agency or authority (collectively, “Governmental Authority”)
or other person shall have been instituted or threatened against Seller which
seeks to enjoin, restrain or prohibit, or which questions the validity or
legality of, the transactions contemplated hereby or which otherwise seeks to
affect or could reasonably be expected to affect the transactions contemplated
hereby;

 
 
c.
Seller's members shall have approved this Agreement and the transactions
contemplated hereby;

 
 
d.
Seller shall have performed in all material respects its obligations described
in Section 5.1;

 
 
e.
Buyer and Cresson Crossroads shall have entered into an agreement for providing
broadband services in the Cresson Crossroads development on a post-closing
basis.

 
 
f.
Buyer shall have received from Seller all of the following:

 
(i) A duly executed bill of sale, the form of which is attached hereto as
Exhibit 2.2(e)(i) (the “Bill of Sale”), which includes a complete list of the
Assigned Tangible Assets, conveying to Buyer the Assigned Tangible Assets free
and clear of all pledges, security interests, or other similar liens granted by
Seller and free and clear of all other adverse claims of any kind whatsoever
known by Seller (collectively, “Encumbrances”), except (A) Encumbrances for
taxes, the payment of which are not delinquent, (B) materialmen's,
warehousemen's, mechanic's, lender’s, lessor’s, or other Encumbrances arising by
operation of law in the ordinary course of business for sums not due and which
do not materially detract from the value of such assets or properties or
materially impair the operation of the Business, and (C) statutory Encumbrances
incurred in the ordinary course of business in connection with worker's
compensation, unemployment insurance or other forms of governmental insurance or
benefits (collectively “Permitted Encumbrances”);
 
(ii) A duly executed assignment and assumption agreement, the form of which is
attached hereto as Exhibit 2.2(f)(ii) (the “Assignment and Assumption
Agreement”), which includes a complete list of all Assigned Leases, Assigned
Contracts and Governmental Permits;
 
(iii) Duly executed trademark, copyright and other intellectual property
assignment documents, as reasonably requested by Buyer to fully effectuate the
use by or transfer to Buyer of the intellectual property;
 
(iv) Actual or constructive physical possession of the Purchased Assets and the
Records;
 
(v) An executed certificate of amendment to Seller’s Certificate of Formation
effecting a change in Seller’s name (the “Amendment”); and
 
(vi) A certificate of the managers of Seller certifying, as complete and
accurate as of the Closing (A) copies of the governing documents of Seller, (B)
all requisite resolutions or actions of Seller's managers and members approving
the execution and delivery of this Agreement and the consummation of the
contemplated transactions, and (C) the incumbency and signatures of the managers
of Seller executing this Agreement and any other document relating to the
contemplated transactions.
 
 
5

--------------------------------------------------------------------------------


 
2.3  Conditions Precedent to Seller's Obligations. The obligation of Seller to
consummate the transactions contemplated herein is subject to the satisfaction
(or, in Seller’s sole discretion, written waiver thereof) of the following
conditions as of the Closing:
 
 
a.
The representations and warranties of Buyer made in this Agreement shall be true
and correct in all material respects at Closing;

 
 
b.
No Proceeding by any Governmental Authority or other person shall have been
instituted or threatened against Buyer which seeks to enjoin, restrain or
prohibit, or which questions the validity or legality of, the transactions
contemplated hereby or which otherwise seeks to affect or could reasonably be
expected to affect the transactions contemplated hereby;

 
 
c.
Buyer’s operations have been in compliance with all applicable Laws and
regulations that could have a material adverse impact on the Business;

 
 
d.
Buyer shall have performed in all material respects its obligations described in
Section 5.1 and elsewhere in this Agreement;

 
 
e.
Seller shall have received from Buyer all of the following:

 
(i) The Purchase Price (including the duly executed Promissory Note, Security
Agreement, and the stock certificates representing the shares of Rule 144
Restricted Stock as described in Section 1.4(d));
 
(ii) The Assignment and Assumption Agreement, duly executed by Subsidiary; and
 
(iii) A certificate of the Secretary of each of Parent and Subsidiary
certifying, as complete and accurate as of the Closing (A) attached copies of
the governing documents of each of Parent and Subsidiary, as amended and
restated, as applicable, (B) all requisite resolutions or actions of each of
Parent’s and Subsidiary’s board of directors approving the execution and
delivery of this Agreement and the consummation of the contemplated
transactions, and (C) the incumbency and signatures of the officers of each of
Parent and Subsidiary executing this Agreement and any other document relating
to the contemplated transactions.
 
2.4 Consents and Other Conditions to Closing.  It shall also be a condition
precedent to closing that:
 
a.  
Buyer and Seller shall have obtained all necessary written consents or approvals
from all governmental or regulatory authorities that are necessary to acquire
the Purchased Assets and for Subsidiary to continue the historical operations of
the Seller;

 
b.  
Seller shall not be involved in or threatened with any litigation that would
have a material adverse effect on the Purchased Assets; and

 
c.  
Seller shall have obtained all necessary consents from any utility companies,
governmental or regulatory authorities, landlords, lenders, suppliers and other
third parties in connection with the material contracts described in Schedule
2.4 (the “Material Contracts”) to be assumed by Subsidiary at Closing (the
“Material Consents”).  If Seller is unable to obtain any Material Consents as of
the Closing Date (each such Material Contract for which a Material Consent was
not obtained as of the Closing Date shall be referred to as a “Restricted
Material Contract”), Buyer may waive the closing conditions as to any such
Material Consent and either:

 
(i) elect to have Seller continue its efforts to obtain the Material Consents;
or
 
(ii) elect to have Seller retain such Restricted Material Contract and all
liabilities arising therefrom or relating thereto.
 
If Buyer elects to have Seller continue its efforts to obtain any Material
Consents and the Closing occurs, notwithstanding Sections 1.1 and 1.5 to the
contrary, neither this Agreement nor the Assignment and Assumption Agreement nor
any other document related to the consummation of the transactions contemplated
in this Agreement shall constitute a sale, assignment, assumption, transfer,
conveyance, delivery, or an attempted sale, assignment, assumption, transfer,
conveyance or delivery of the Restricted Material Contracts. Following the
Closing, the parties shall use their Best Efforts (hereinafter defined) (other
than that Seller and Buyer shall have no obligation to offer or pay any
consideration in order to obtain any such Material Consents) and cooperate with
each other to obtain the Material Consents relating to the Restricted Material
Contracts as quickly as practicable.  Pending the obtainment of such Material
Consents relating to the Restricted Material Contracts, the parties shall
cooperate with each other in any reasonable and lawful arrangements designed to
provide to Buyer the benefits of use of each Restricted Material Contract for
the term of such agreement (or any right or benefit arising thereunder,
including the enforcement for the benefit of Buyer of any and all rights of
Seller against a third party thereunder).  Once a Material Consent for the sale,
assignment, assumption, transfer, conveyance and delivery of a Restricted
Material Contract is obtained, Seller shall promptly assign, transfer, convey
and deliver such Restricted Material Contract to Buyer, and Buyer shall assume
the obligations under such Restricted Material Contract assigned to Buyer from
and after the date of assignment to Buyer pursuant to a special-purpose
assignment and assumption agreement substantially similar in terms to those of
the Assignment and Assumption Agreement (which special-purpose agreement the
parties shall prepare, execute and deliver in good faith at the time of such
transfer, all at no additional cost to Buyer).
 
 
6

--------------------------------------------------------------------------------


 
If there are any consents not listed on Schedule 2.4 that are necessary for the
assignment and transfer of any Seller contracts to Buyer (the “Nonmaterial
Consents”) which have not yet been obtained (or otherwise are not in full force
and effect) as of the Closing Date, Buyer shall elect at the Closing, in the
case of each Seller contract for which a Nonmaterial Consents was not obtained
(or otherwise are not in full force and effect) as of the Closing Date (the
“Restricted Nonmaterial Contracts”), whether to:
 
(i) accept the assignment of such Restricted Nonmaterial Contract, in such case,
as between Buyer and Seller, such Restricted Nonmaterial Contract shall, to the
maximum extent practicable and notwithstanding the failure to obtain the
applicable Nonmaterial Consent, be transferred at the Closing pursuant to the
Assignment and Assumption Agreement or as elsewhere provided under this
Agreement; or
 
 
(ii) reject the assignment of such Restricted Nonmaterial Contracts, in which
case, notwithstanding Sections 1.1 and 1.5, (A) neither this Agreement nor the
Assignment and Assumption Agreement nor any other document related to the
consummation of the transactions contemplated by this Agreement shall constitute
a sale, assignment, assumption, conveyance or delivery or an attempted sale,
assignment, assumption, transfer, conveyance or delivery of such Restricted
Nonmaterial Contract, and (B) Seller shall retain such Restricted Nonmaterial
Contract and all liabilities arising therefrom or relating thereto.

 
“Best Efforts” means the efforts that a prudent person desirous of achieving a
result would use in similar circumstances to achieve that result as
expeditiously as possible, provided, however, that a person required to use Best
Efforts under this Agreement will not be required to take actions that would
result in a material adverse change in the benefits to such person of this
Agreement and the contemplated transactions, or to dispose of or make any change
to its business, expend any material funds or incur any other material burden.
 
2.5 Failure of Conditions.  If any of the material conditions to Closing set
forth in Sections 2.2, 2.3 and 2.4 have not been satisfied, the party or parties
entitled to the benefit of such material conditions may elect to (i) waive such
conditions, (ii) terminate this Agreement without further liability of the
terminating party, or (iii) to consummate the transactions contemplated hereby.
 
ARTICLE THREE: WARRANTIES AND REPRESENTATIONS OF SELLER
 
Seller hereby warrants and represents to Buyer, which warranties and
representations shall survive the Closing for one year, as follows:
 
3.1  Corporate Matters; No Conflict.  Seller is a limited liability company duly
formed, validly existing and in good standing under the Laws of the State of
Texas and has the authority and power, corporate and otherwise, to carry on the
Business in the places and in the manner presently conducted. Seller has the
corporate power and authority to enter into this Agreement and all other
agreements and documents to be executed and delivered pursuant to this Agreement
(the “Ancillary Agreements”) by Seller and to consummate the transactions
contemplated hereby.
 
The execution, delivery and performance of this Agreement, the Ancillary
Agreements to be executed by Seller, and the consummation of the transactions
contemplated hereby have been approved by all necessary corporate action of
Seller. This Agreement and the Ancillary Agreements to be executed by Seller
constitute, or, in the case of such Ancillary Agreements that are not executed
as of Closing, upon the execution and delivery of such agreements by Seller,
will constitute, valid and legally binding obligations of Seller, enforceable
against it in accordance with the respective terms of such agreements, except as
such enforceability may be limited by bankruptcy and other Laws generally
affecting the rights of creditors, and general principles of equity.
 
To the knowledge of Seller, there are no material adverse environmental
liabilities associated with the Business or the Purchased Assets.
 
To the knowledge of Seller, except as set forth in Schedule 3.1, the execution,
delivery and performance of this Agreement and such Ancillary Agreements to be
executed by Seller, and the consummation of the transactions contemplated
hereby: (i) do not and will not violate, conflict with, or result in the breach
of, or default under any term, condition or provision of, give rise to any right
to terminate, cancel, modify, accelerate or otherwise change the existing rights
or obligations of such party with respect to, (A) any domestic or foreign
federal, state or local statute, law, ordinance, rule, administrative
interpretation, regulation, policy, guideline or other requirement of or by any
Governmental Authority, each as amended through the date hereof (collectively,
“Laws”) which are applicable to the Seller, the Business and/or the Purchased
Assets, (B) any judgment, order, writ, injunction, decree, directive or award of
any arbitrator or Governmental Authority (collectively, an “Order”) which is
applicable to the Seller, the Business and/or the Purchased Assets, (C) the
charter documents of Seller or any securities issued by Seller, or (D) any
authorization, approval, consent, qualification, permit or license
(collectively, an “Authorization”) of any Governmental Authority, any material
agreement, or other material instrument, document or understanding, oral or
written, to which the Seller is a party, by which Seller may have rights or by
which any of the Purchased Assets may be bound or affected; or (ii) result in
the creation or imposition of any Encumbrance, excluding Permitted Encumbrances,
on the Purchased Assets.
 
No Authorization or other action of, or registration, declaration, recording or
filing with, any Governmental Authority or other person (other than the approval
of the managers and members of Seller) is required in connection with (i) the
execution and delivery of this Agreement and any Ancillary Agreements to be
executed and delivered pursuant this Agreement by Seller and/or (ii) the
consummation by Seller of the transactions contemplated hereby.
 
 
7

--------------------------------------------------------------------------------


 
3.2  Title to the Purchased Assets.  Seller has good and valid title to all of
the assets constituting the Purchased Assets described in Section 1.1, free and
clear of all Encumbrances, excluding the Permitted Encumbrances.
 
3.3  Commitments; Customers and Vendors. To the knowledge of Seller, the
Material Contracts listed on Schedule 2.4 are all of the material agreements,
arrangements, and other commitments of the Business with its customers (whether
written, oral or otherwise), which if not assigned to or assumed by Buyer as an
“Assigned Contract” hereunder, would result in liabilities or obligations of
Seller accruing after the Closing. True and correct copies of each of the
Material Contracts and all amendments and modifications thereof, have been
delivered to Buyer. Assuming that the consents of the parties to the Material
Contracts, all of the Material Contracts are assignable by Seller.
 
3.4  Each Assigned Contract is in full force and effect.  To the knowledge of
Seller, Seller has not been made aware of any facts that would suggest that any
of the Material Contracts within Purchased Assets are not valid, binding and
enforceable in accordance with their terms, except as such enforceability may be
limited by bankruptcy and other Laws generally affecting the rights of
creditors, and general principles of equity. Except as set forth in Schedule
3.4, neither Seller nor, to the knowledge of Seller, any other party to an
Assigned Contract is in breach or default under any such contract (with or
without the lapse of time, or the giving of notice, or both).
 
3.5  Brokers, Agents. Seller has not dealt with any agent, finder, broker or
other representative (other than representatives of Buyer) in any manner which
could result in Buyer being liable for any finder's, broker's or other fees or
commissions in connection with the subject matter of this Agreement.
 
3.6  Warranties True and Correct. No representation or warranty by Seller
contained in this Agreement or in any writing to be furnished pursuant hereto
contains or will contain any untrue statement of fact or omits or will omit to
state any material fact required to make the statements herein or therein
complete and not misleading.
 
3.7  Exclusion of Implied Warranties.  SELLER EXCLUDES AND DISCLAIMS ANY AND ALL
IMPLIED WARRANTIES, INCLUDING WITHOUT LIMITATION, WARRANTIES OF MERCHANTABILITY
AND FITNESS FOR A PARTICULAR PURPOSE WITH RESPECT TO THE PURCHASED ASSETS AND
EACH OF THEM.  NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, SELLER MAKES NO
WARRANTIES TO BUYER IN CONNECTION WITH THE SALE OR TRANSFER OF THE PURCHASED
ASSETS TO SUBSIDIARY OR THE CONDITION OR PROSPECTS OF THE BUSINESS OTHER THAN
THOSE EXPRESSLY SET FORTH IN THIS ARTICLE THREE.
 
ARTICLE FOUR: WARRANTIES AND REPRESENTATIONS OF BUYER
 
Each of Parent and Subsidiary hereby warrants and represents to Seller, which
warranties and representations shall survive the Closing for a period of three
(3) years following Closing as follows:
 
4.1  Corporate Matters; No Conflict. Each of Parent and Subsidiary is a
corporation duly organized, validly existing and in good standing under the Laws
of the state where it was incorporated.  Each of Parent and Subsidiary has the
authority and power, corporate or otherwise, to carry on all business activities
in the places and in the manner currently conducted by it.  Each of Parent and
Subsidiary has the corporate power and authority to enter into this Agreement
and the Ancillary Agreements to be executed and delivered by it, and to
consummate the transactions contemplated hereby.  The execution, delivery, and
performance of this Agreement and the Ancillary Agreements by each of Parent and
Subsidiary have been approved by all necessary corporate action. This Agreement
and the Ancillary Agreements to be executed and delivered by each of Parent and
Subsidiary constitute, or in the case of the Ancillary Agreements, upon their
execution and delivery by each of Parent and Subsidiary, as applicable, will
constitute, valid and legally binding obligations of each of Parent and
Subsidiary, enforceable against each in accordance with the respective terms
except as such enforceability may be limited by bankruptcy and other Laws
generally affecting the rights of creditors, and general principles of equity.
 
The execution, delivery and performance of this Agreement and the Ancillary
Agreements to be executed and delivered by each of Parent and Subsidiary, as
applicable, the consummation of the transactions contemplated hereby, and the
compliance herewith: (i) do not, and will not violate, conflict with or result
in the breach of, or default under, any term, condition or provision of, give
rise to any right to terminate, cancel, modify, accelerate or otherwise change
the existing rights or obligations of such party with respect to, (A) any Laws
which are applicable to each of Parent and Subsidiary, the Business and/or the
Purchased Assets, (B) any Order which is applicable to each of Parent and
Subsidiary, the Business and/or the Purchased Assets, (C) the charter documents
of each of Parent and Subsidiary or any securities issued by Parent or
Subsidiary, or (D) Authorization of any Governmental Authority, or any material
agreement, or other material instrument, document or understanding, oral or
written, to which Parent or Subsidiary is a party, by which Parent or Subsidiary
may have rights or by which any of the Purchased Assets may be bound or
affected.
 
No Authorization or other action of, or registration, declaration, recording or
filing with, any Governmental Authority or other person is required in
connection with the execution and delivery of this Agreement and/or any
Ancillary Agreement to be executed and delivered pursuant hereto by each of
Parent and Subsidiary, as applicable, and/or the consummation by each of Parent
and Subsidiary of the transactions contemplated hereby.
 
8

--------------------------------------------------------------------------------


 
4.2  Capitalization.  All of the Common Stock of Parent to be issued in
connection with the transactions contemplated by this Agreement, including
shares of Parent’s Common Stock to be issued in connection with (i) Closing,
(ii) the Shortfall Guarantee, and (iii) the Promissory Note, or otherwise, have
been duly authorized and will be validly issued, fully paid, and nonassessable.
 
4.3  SEC Filings; Financial Statements.
 
a.  
The Parent has made available to the Seller, upon request of the Seller,
accurate and complete copies (excluding copies of exhibits) of each report,
registration statement and definitive proxy statement filed by the Parent with
the U.S. Securities Exchange Commission (the “SEC”) between December 31, 2004
and the date of this Agreement (the “Parent SEC Documents”).  As of the time it
was filed with the SEC (or, if amended or superseded by a filing prior to the
date of this Agreement, then on the date of such filing):  (i) each of the
Parent SEC Documents complied in all material respects with the applicable
requirements of the Securities Act or the Securities Exchange Act of 1934 (as
the case may be); and (ii) none of the Parent SEC Documents contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

 
b.  
Between the date of the most recently filed Parent SEC Document and the date of
this Agreement, there has been no material adverse change in the Parent’s
affairs that has not been disclosed in the Parent's SEC Documents, provided,
however, that for purposes of determining whether there shall have been any such
material adverse change, (i) any adverse change resulting from or relating to
worldwide general business or economic conditions shall be disregarded, (ii) any
adverse change resulting from or relating to conditions generally affecting the
industry in which Parent competes shall be disregarded, and (iii) any adverse
change to the stock price of the Parent’s Common Stock, as quoted on any
nationally recognized stock quotation system, shall be disregarded.

 
c.  
The consolidated financial statements contained in the Parent's SEC
Documents:  (i) complied as to form in all material respects with the published
rules and regulations of the SEC applicable thereto; (ii) were prepared in
accordance with generally accepted accounting principles applied on a consistent
basis throughout the periods covered, except as may be indicated in the notes to
such financial statements and (in the case of unaudited statements) as permitted
by Form 10-Q of the SEC, and except that unaudited financial statements may not
contain footnotes and are subject to year-end audit adjustments; and (iii) 
fairly present the consolidated financial position of the Parent and its
subsidiaries as of the respective dates thereof and the consolidated results of
operations of the Parent and its subsidiaries for the periods covered thereby.

 
d.  
The Parent qualifies as a registrant whose securities may be resold pursuant to
Form S-1 or SB-2 promulgated by the SEC pursuant to the Securities Act.



4.4  Acquisition Subsidiary. Subsidiary was formed in October 2005, and is
principally engaged in providing internet access to commercial and residential
clients. Immediately following the Closing, Subsidiary will continue to operate
as a wholly owned subsidiary of Parent.
 
4.5 Brokers; Agents.  Buyer has not dealt with any agent, finder, broker or
other representative in any manner other than International Business Exchange,
as authorized by Seller, which could result in Seller being liable for any fee
or commission in the nature of a finder's or originator's fee in connection with
the subject matter of this Agreement.
 
4.6  Warranties True and Correct.  No warranty or representation by Buyer
contained in this Agreement or in any writing to be furnished pursuant hereto
contains or will contain any untrue statement of fact or omits or will omit to
state any material fact required to make the statements therein contained not
misleading.
 
ARTICLE FIVE: ADDITIONAL COVENANTS
 
5.1  Publicity.  No party will make any public disclosure or issue any press
releases pertaining to the existence of this Agreement without having first
obtained the consent of the other parties, excluding communications with
employees, customers, suppliers, governmental agencies, and other groups as may
be legally required or necessary or appropriate (i.e., any securities filings or
notices), and which are not inconsistent with the prompt consummation of the
transactions contemplated in this Agreement.  However, Parent is a public
company and Seller agrees that it will not unreasonably withhold consent for
Parent to issue a public press release, provided to Seller in advance, if
requested by Parent.
 
5.2  Cooperation. Seller shall cooperate with Buyer and use its Best Efforts to
cause its respective officers, employees, agents, accountants and
representatives, if any, to cooperate with Buyer after the Closing to facilitate
the orderly transition of the Business and the Purchased Assets to Buyer and to
minimize any disruption to the Business that might result from the transactions
contemplated hereby.
 
5.3  Execution of Additional Documents. From time to time, as and when requested
by Buyer, Seller shall execute and deliver, or cause to be executed and
delivered, all such documents and instruments of conveyance and shall take, or
cause to be taken, all such further or other actions as are necessary to
consummate the transactions contemplated by this Agreement and to convey,
assign, transfer and deliver to Buyer any of the properties or assets intended
to be conveyed, assigned, transferred and delivered pursuant to this Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
5.4  Records. For the five (5) year period commencing on the Closing Date, upon
reasonable notice, Buyer and Seller agree to furnish or cause to be furnished,
during normal business hours, to each other and their respective
representatives, employees, counsel and accountants access to such information
and assistance relating to the Business as is reasonably necessary for financial
reporting and accounting matters, the preparation and filing of any returns,
reports or forms, or the defense of any tax claim or assessment, relating to the
Business; provided, however, that such access does not unreasonably disrupt the
normal operations of Buyer or Seller.
 
ARTICLE SIX: INDEMNIFICATION & POST CLOSING CONDITIONS
 
6.1  Indemnification of Buyer. Seller agrees to indemnify Parent, Subsidiary and
their Affiliates, and their respective members, managers, shareholders,
directors, officers, employees, accountants, attorneys and agents (collectively,
the “Buyer Indemnified Parties”) against, and to hold each such person harmless
from, any and all damages, losses, deficiencies, actions, demands, judgments,
diminution in value, costs and expenses (including reasonable attorneys’ and
accountants’ fees) (collectively, “Losses”) of or against such person resulting
from (i) any misrepresentation or breach of warranty on the part of Seller in
this Agreement or in any Ancillary Agreement; (ii) any breach or non-fulfillment
of any agreement or covenant contained herein or in any Ancillary Agreement on
the part of Seller; (iii) any failure of Seller to pay and/or perform any
liabilities or obligations of Seller or the Business (including the Specified
Retained Liabilities and any such liability arising by operation of law) other
than the Assumed Liabilities; and (iv) any claims and liabilities to the extent
related to both (A) Seller's operation of the Business and (B) periods or
occurrences prior to the Closing or, as Seller’s operation of the Business
relates to a Restricted Material Contract, prior to the deferred transfer date,
if any, applicable to such Restricted Material Contract.
 
For purposes of this Agreement, “Affiliate” shall mean, as to any person, any
other person which, directly or indirectly through one or more intermediaries,
controls, is controlled by, or is under common control with, such person.
 
6.2  Indemnification of Seller. Parent and Subsidiary jointly and severally
agree to indemnify Seller and its Affiliates and their respective shareholders,
directors, officers, employees, accountants, attorneys and  agents
(collectively, the “Seller Indemnified Parties”) against, and to hold each such
person harmless from, any and all Losses of or against such person resulting
from (i) any misrepresentation or breach of warranty on the part of either
Parent or Subsidiary in this Agreement or in any Ancillary Agreement; (ii) any
breach or non-fulfillment of any agreement or covenant contained herein or in
any Ancillary Agreement on the part of either Parent or Subsidiary; (iii) any
failure by Parent or Subsidiary to pay, discharge and/or perform any of the
Assumed Contracts or the Assumed Liabilities; and (iv) any claims and
liabilities to the extent related to both (A) Parent’s or Subsidiary’s operation
of the Business and (B) periods or occurrences after the Closing or, as Parent’s
or Subsidiary’s operation of the Business relates to a Restricted Material
Contract, after the deferred transfer date if any, applicable to such Restricted
Material Contract.
 
6.3  Procedure Relative to Indemnification. The following procedure shall govern
indemnification:
 
 
a.
If either party hereto shall claim that it is entitled to be indemnified
pursuant to the terms of this Article Six, it (the “Claiming Party”) shall so
notify Seller in the case of a claim for indemnification hereunder (a “Claim”)
by any Claiming Party who or which is a Buyer Indemnified Party or Buyer in the
case of a Claim by a Claiming Party who or which is a Seller Indemnified Party
(the “Indemnifying Party”) in writing of such claim promptly within ninety (90)
days after receipt of a notice of such claim or notice of any claim of a third
party that may reasonably be expected to result in a claim by the Claiming Party
against the Indemnifying Party except that notice shall be given to the
Indemnifying Party within such earlier period of time as may be reasonably
necessary to allow the Indemnifying Party to respond to any pleading or other
document for which a timely response is required; provided, however, that
failure to timely give such notification shall not affect the indemnification
provided hereunder except to the extent the Indemnifying Party shall have been
actually prejudiced as a result of such failure. Such notice shall specify the
breach of representation, warranty, or agreement claimed by the Claiming Party
and the Losses incurred by, or imposed upon, the Claiming Party on account
thereof. If such Losses are liquidated in amount, the notice shall so state and
such amount shall be deemed the amount of the Claim of the Claiming Party. If
such Losses are not liquidated in amount, the notice shall so state and, in such
event, a Claim shall be deemed asserted against the Indemnifying Party by the
Claiming Party, but no payment shall be made on account thereof until the amount
of such Claim is liquidated and the Claim is finally determined. In the case of
a Claim other than one which is based upon a Proceeding by any third party,
including any Proceeding by any Governmental Authority (a “Third Party Claim”),
if the Indemnifying Party agrees with such Claim for indemnification, it shall
remit payment for the amount of such Claim promptly after receipt from the
Claiming Party of the notice and invoice therefore. In the event of a dispute,
the Claiming Party and the Indemnifying Party shall proceed in good faith and
attempt to negotiate a resolution of such dispute, and if not resolved through
negotiations, such dispute shall be resolved by litigation in an appropriate
court of competent jurisdiction.

 
 
b.
The following provisions shall apply to any Claim of the Claiming Party that is
based upon a Third Party Claim:

 
(i) The Indemnifying Party shall, upon receipt of such written notice and at its
expense, defend such Third Party Claim in its own name or, if necessary, in the
name of the Claiming Party. The Claiming Party will cooperate with and make
available to the Indemnifying Party such assistance and materials as may be
reasonably requested of it and the Claiming Party shall have the right, at its
expense, to participate in such defense. The Indemnifying Party shall have the
right to settle and compromise such Third Party Claim only with the consent of
the Claiming Party, which consent shall not be unreasonably withheld; provided,
however, that, in making its determination as to whether to grant such consent,
the Claiming Party shall be entitled to consider the impact of the proposed
settlement upon its reputation and/or the goodwill of the businesses which it
conducts.
 
10

--------------------------------------------------------------------------------


 
(ii) If the Indemnifying Party shall notify the Claiming Party that it disputes
any Claim made by the Claiming Party with respect to, and/or it shall refuse or
choose not to conduct a defense against, such Third Party Claim, then the
Claiming Party shall have the right to conduct a defense against such Third
Party Claim and shall have the right to settle and compromise such Third Party
Claim without the consent of the Indemnifying Party. Once the amount of such
Claim is liquidated and the Claim is finally determined, the Claiming Party
shall be entitled to pursue each and every remedy available to it at law or in
equity to enforce the indemnification provisions of this Article Six and, if it
is determined, or the Indemnifying Party agrees, that it is obligated to
indemnify the Claiming Party for such Claim, the Indemnifying Party agrees to
pay all costs, expenses and fees, including all reasonable attorneys' fees,
which may be incurred by the Claiming Party in attempting to enforce
indemnification under this Article Six, whether the same shall be enforced by
suit or otherwise.
 
6.4  Limitations on Indemnification.  In no event shall the aggregate liability
of the Seller under Section 6.1 exceed $50,000.  In no event shall the aggregate
liability of the Buyer under Section 6.2 exceed $ 50,000 (except that such
limitation does not apply to Buyer’s obligations pursuant to Section 1.4 of this
Agreement or the Promissory Note).  No person shall be entitled to
indemnification under this Article Six with respect to any Losses that are
attributable to any fraud, gross negligence or willful misconduct by such person
or any of its Affiliates.
 
6.5  Closing and Post Closing Conditions.
 
6.5.1 Buyer’s Obligations To Seller Concerning North Texas Network.  Following
the Closing, Buyer shall have the following ongoing obligations and duties to
Seller concerning the operations of the Business and Buyer’s existing Granbury
area operation, (collectively, “the North Texas Network”) by Subsidiary:
 
a.  
Subsidiary’s Granbury-area operation will be domiciled, managed and operated
from Granbury, Texas or the greater Fort Worth, Texas area, unless otherwise
agreed to in writing by both Parent and Seller, until April 30, 2012 or the date
Buyer pays in full the Purchase Price.

 
b.  
Parent will operate the Subsidiary as a wholly owned subsidiary of Parent until
April 30, 2012 or the date Buyer pays in full the Purchase Price.  Parent shall
not, without the written approval of Seller, cause the Subsidiary to sell or
otherwise dispose of any of its assets or of any Purchased Assets acquired from
Seller until April 30, 2012, or the date Buyer pays in full the Purchase Price,
except in each case for dispositions made in the ordinary course of business or
payment of expenses incurred by the Subsidiary pursuant to the transactions
contemplated by this Agreement.

 
c.  
Buyer shall cause those employees of Seller listed on Exhibit 6.5.1 to be
offered at will employment with Subsidiary, subject to Closing, on terms no less
favorable to such employees than they currently enjoy with Seller.

 
d.  
Following the Closing, the operation of the North Texas Network will be focused
on the sales, design, installation, and implementation aspects of the Business
and all “shared service” aspects of the Business will be provided by Parent to
Subsidiary as a support function in order to reduce costs and achieve economies
of scale.  Examples of such shared services include, but are not limited to, (i)
administrative and financial transactions such as billing, collections, purchase
orders, payments, accounting, etc., (ii) administrative matters related to
personnel, such as payroll, insurance, stock plans and 401K plan, and (iii)
legal, tax, leasing, public releases, investor relations, and human relations
functions.

 
e.  
Following the Closing, all operations of the North Texas Network’s wireless
broadband ISP service as well as all future ISP services to commercial
businesses and residential customers will be conducted as a part of the
Subsidiary’s operations.

 
6.5.2  Parent’s Obligation To Seller.
 
a.  
Parent agrees to comply with its SEC reporting obligations for so long as Seller
owns Rule 144 Restricted Stock.

 
b.  
In the event that the Certificates are not physically delivered to Seller at
Closing, Buyer agrees to deliver such Certificates to Seller no later than five
(5) days following Closing.



6.5.3  Seller’s Obligations To Buyer.  Following the Closing, Seller will assist
Buyer with respect to Buyer’s integration activities as reasonably requested by
Buyer, provided that such assistance shall not require Buyer to incur
significant time and expense.
 
a.  
The Seller and Ike Thomas agree that for a period of two (2) years from the
Closing Date, each of the Seller and Ike Thomas will not be involved in the
internet access industry in Hood, Somervell, Johnson or Parker Counties, Texas,
except that Seller may provide to Buyer those services described in this Section
6.5.3.  Notwithstanding the foregoing, in the event that either Subsidiary or
Parent fails to meet any of its obligations to Seller under this Agreement from
and after the Closing Date, the foregoing covenant shall expire.



6.5.4  Seller’s Obligations To File Amendment.  Promptly following closing,
Seller will file the Amendment with the Texas Secretary of States office.
 
11

--------------------------------------------------------------------------------


 
ARTICLE SEVEN: MISCELLANEOUS
 
7.1  Expenses. The parties hereto shall pay their own expenses, including
accountants' and attorneys' fees, incurred in connection with the negotiation
and consummation of the transactions contemplated by this Agreement and the
Ancillary Agreements. Buyer shall be liable for and shall pay and discharge when
due any sales or transfer taxes incurred in connection with the purchase and
sale of the Purchased Assets pursuant to this Agreement.
 
7.2  Headings; Use of Certain Words. The headings in this Agreement are for
purposes of convenience and ease of reference only and shall not be construed to
limit or otherwise affect the meaning of any part of this Agreement. Unless the
context clearly otherwise requires, as used herein, the term “Agreement” shall
mean this Agreement, including the Schedules and Exhibits attached hereto. The
words “herein,” “hereof” and “hereunder” and other words of similar import refer
to this Agreement as a whole and not to any particular Article, Section or other
subdivision, and, except as expressly provided otherwise herein, references
herein to Articles or Sections or Schedules or Exhibits shall mean the Articles
and Paragraphs hereof and the Schedules and Exhibits attached hereto. The use of
the neuter pronoun “it” shall also refer as appropriate to the masculine and/or
feminine gender, and vice versa. The use of the singular herein shall, where
appropriate, be deemed to include the plural and vice versa. As used herein, the
word “person” refers to any individual, corporation, limited liability company,
partnership, trust, Governmental Authority or other organization or entity. As
used herein, the term “including” shall mean “including, without limitation. For
those warranties and representations set forth in Article Three which are
subject to the qualification “to the knowledge of Seller” or similar language,
Seller shall be deemed to have knowledge of a matter if any executive officer
has knowledge of the matter. For those warranties and representations set forth
in Article Four which are subject to the qualification “to the knowledge of
Buyer” or similar language, if any, Buyer shall be deemed to have knowledge of a
matter if any executive officer of either Parent of Subsidiary has knowledge of
the matter.
 
7.3  Notices. All notices or other communications required or permitted to be
given hereunder shall be in writing and shall be considered to be given and
received in all respects when personally delivered, when sent by facsimile
transmission actually received by the receiving equipment, when sent by
reputable express or courier delivery service, delivery charges prepaid, or
three (3) days after being deposited in the United States mail, certified mail,
postage prepaid, return receipt requested, addressed as set forth on the
signature page, or to such other address as shall be designated by the addressee
by notice duly given in accordance herewith.
 
7.4  Assignment. This Agreement and the rights hereunder shall not be assigned
or transferred by Parent, Subsidiary or Seller prior to or following the Closing
without the prior written consent of the other parties hereto.
 
7.5 Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective legal representatives, heirs,
beneficiaries, successors and permitted assigns. Nothing expressed or implied in
this Agreement is intended or shall be construed to confer upon or give any
person other than the parties hereto and their permitted successors or assigns
any rights or remedies under or by reason of this Agreement or any transaction
contemplated hereby.
 
7.6 Entire Agreement; Amendment or Waiver; Cumulative Remedies. This Agreement,
the Schedules and Exhibits attached hereto and the agreements executed and
delivered in connection herewith constitute the entire agreement between the
parties hereto relating to the subject matter hereof, and all prior agreements,
correspondence, discussions, negotiations, agreements and understandings of the
parties (whether oral or written) are merged herein and superseded hereby. No
amendment, modification, or waiver hereto or hereunder shall be valid unless
made in writing and signed by an authorized signatory of each party to be
affected thereby against whom enforcement thereof is being sought. The failure
of any party hereto to enforce at any time any of the provisions of this
Agreement shall in no way be construed to be a waiver of any such provision, nor
in any way to affect the validity of this Agreement or any part hereof or the
right of such party thereafter to enforce each and every such provision. No
waiver of any breach of, or failure to comply with, this Agreement shall be held
to be a waiver of any other or subsequent breach or failure to comply. All
rights and remedies under this Agreement are cumulative to all other rights and
remedies that may be available to each party, including all rights and remedies,
whether in tort or otherwise, whatsoever at law or in equity with respect
hereto, which each party hereby expressly reserves.
 
12

--------------------------------------------------------------------------------


 
7.7  Severability. The parties agree that if any provision of this Agreement
shall under any circumstances be deemed invalid or inoperative, this Agreement
shall be construed with the invalid or inoperative provision deleted, and the
rights and obligations of the parties shall be construed and enforced
accordingly.
 
7.8  Applicable Law. This Agreement in all respects, including as to its
validity, interpretation, enforcement and effect, shall be governed by the Laws
of the State of Texas without regard to the Laws which otherwise would govern
under principles of conflicts of Laws thereof.
 
7.9  Jurisdiction; Service of Process.  Any Proceeding arising out of or
relating to this  Agreement or any transactions contemplated hereby shall be
brought in the courts of the State of Texas, Hood County, or , if it has or can
acquire jurisdiction, in the United States District Court for Northern District
of Texas, Fort Worth Division.  Each of the parties irrevocably submits to the
foregoing jurisdiction of such court in any such Proceeding, waives any
objection it may now or hereafter have to venue or to convenience of forum,
agrees that all claims in respect of the Proceeding shall be heard and
determined only in such court and agrees not to bring any Proceeding arising out
of or relating to this Agreement or any transactions contemplated hereby in any
other court.  The parties agree that any of them may file a copy of this
paragraph with any court as written evidence of the knowing, voluntary and
bargained agreement between the parties irrevocably to waive any objections to
venue or to convenience of forum.
 
7.10  Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered but one and the same agreement, and shall
become effective when one or more such counterparts have been signed by each of
the parties and delivered to the other party.
 


 
[Remainder of Page Intentionally Left Blank]
 
13

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day,
month and year first above written.


 
BUYER
 
ERF Wireless, Inc., a Nevada corporation (“Parent”)

 
By: /s/ R. Greg Smith        
Name: R. Greg Smith
Title: Executive Vice President
 


 
ERF Wireless Bundled Services, Inc. a Texas corporation (“Subsidiary”)

 
By: /s/ Robert "Bobby Mack" McClung    
Name: Robert “Bobby Mack” McClung
Title: President & CEO
 
Send Notices to:
 
Dr. H. Dean Cubley, CEO
ERF Wireless, Inc.
2911 South Shore Blvd., Suite 100
League City, TX 77573
Telephone 281.538.2101
Facsimile 281.538.2121
Email hdc@erfwireless.com
SELLER
 
Frontier Internet, LLC


 
By: /s/ Ike Thomas        
Name: Ike Thomas
Title: President
 


Send Notices to:
 
Mr. Ike Thomas
Cresson Crossroads
919 East Hwy 377
Granbury, Texas 76048
Telephone:  (817) 219-4700
Facsimile:  (817) 579-6378
Email: Ike Thomas (Ike@CressonCrossroads.com)
 
 
14